Per Curiam,.

The owner of a ship is bound for the lawfu contracts of the master, when made by him relative to tilt usual employment of the vessel; both on the ground of sucl employment, and of the profit which they derive from it; anc the course of usual employment is evidence of authority giver by the owner to make a contract for them. (Abbott on Ships 3d ed. 113. part 1. c. 3. s. 2.) The plaintiffs, in this case, con' tracted with the master himself, knowing that he received theii goods on his own account, as part of his privilege, and not ii his character of agent for the owners. The contract was no! made by any implied authority of the owners, arising out of the usual course of employment. The ship was freighted wholly by the owner; and the master had no authority from the defendant to receive goods on freight. (Walter v. Brewer, 11 Mass. Rep. 99. Reynolds v. Toppan, 15 Mass. Rep. 370.)— We are, therefore, clearly of opinion, that the defendant is entitled to judgment. Judgment for the defendant.
END OF AUGUST TERM.